Citation Nr: 0814672	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-14 627	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran had recognized prewar service from September 1, 
1941 to December 7, 1941, was beleagured from December 8, 
1941 to May 5, 1942, was missing from May 6, 1942 to May 10, 
1942, was a prisoner of war (POW) from May 11, 1942 to 
October 30, 1942, and had Regular Philippine Army service 
from May 27, 1945 to January 15, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines denying the claim of 
the appellant as the veteran's lawful surviving spouse, to 
reopen a claim for service connection for the cause of his 
death.    

In a March 2006 decision, the Board denied the appellant's 
claim on the merits.  She then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).             The Court in 
an August 2007 memorandum decision, vacated the Board 
decision and dismissed the appellant's appeal for lack of 
jurisdiction due to her death in March 2007.  The Court 
issued its judgment in this case in October 2007.


FINDING OF FACT

On April 29, 2008, the Board received a photocopy of a 
Certificate of Death showing that the appellant had died on 
March [redacted], 2007.






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of his appeal to the 
Court, in March 2007. 
Upon receipt of notification of the appellant's death, 
through issuance of an  October 2007 order, the Court vacated 
the March 2006 decision, dismissed the appeal, and returned 
the case to the Board.  In April 2008 the Board received a 
copy of the appellant's death certificate.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).





ORDER

The appeal is dismissed.




		
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


